   Case: 3:19-cr-00155-WHR Doc #: 38 Filed: 11/23/20 Page: 1 of 2 PAGEID #: 120




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,                     NUNC PRO TUNC September 3, 2020

                VS.                                    CaseNo. 3:19cr155

JAMES JONES, II,                                       JUDGE WALTER H. RICE

                        Defendant.


        DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF HIS
        BOND, SET AND MET ON APRIL 24, 2020, REVOKING SAME AND
        REMANDING DEFENDANT TO THE UNITED STATES MARSHALS TO BE
        HELD IN CUSTODY UNTIL THE TIME OF SENTENCING; NEITHER
        COUNSEL FOR THE GOVERNMENT NOR THE DEFENDAT HAD ANY
        PROCEDURAL OR SUBSTANTIVE OBJECTIONS TO THIS COURT'S
        DISPOSITION; RIGHT OF APPEAL EXPLAINED AND UNDERSTOOD


        On September 3, 2020, the Defendant admitted to all three allegations set forth against

him in a Petition dated August 25, 2020, directing him to show cause why his bond set and met

on April 24, 2020, should not be revoked.

        Based upon the record made on the aforesaid September 3, 2020, the Defendant was

found in violation of his bond and same was revoked. The Defendant was remanded to the

custody of the United States Marshals Service to be held in custody until the time of his

sentencing.

       Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court' s disposition.
  Case: 3:19-cr-00155-WHR Doc #: 38 Filed: 11/23/20 Page: 2 of 2 PAGEID #: 121




       Following the above, the Defendant was orally explained his right of appeal and he orally

indicated an understanding of same.




November 23, 2020                           WALTER H. RICE
                                            UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
Rob Trigg, U.S. Pretrial Services Officer




                                              2
